DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed May 19, 2022. Claims 1-14 & 16-20 are pending. Claims 1, 5, 9, 11 & 13 have been amended.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubiak et al. (US 2012/0010535) (“Kubiak” hereinafter) in view of Schlottau et al. (US 2013/0085356) (“Schlottau” hereinafter).
In regards to claim 1, Kubiak discloses a sensing device configured for use in a partial weight bearing device, an immobilization device 102, or a prosthetic device (see at least par 0013, 0043 & 0091), the sensing device comprising:
a chamber (328, 428) defined by first and second membranes (i.e., having surfaces 324, 326, 424, 426); the first membrane including a rigid surface 326 (see at least fig. 3C; par 0056-0057);
a pressure sensor (340, 440) located in the chamber (328, 428);

    PNG
    media_image1.png
    190
    295
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    225
    340
    media_image2.png
    Greyscale

a signal conditioner (342, 442) located in the chamber (328, 428) and in electrical communication with the pressure sensor (340, 440); and
an incompressible fluid (350, 450) located in the chamber (328, 428), the incompressible fluid (350, 450) contacting at least a first side of the pressure sensor (340, 440), the incompressible fluid (350, 450) contacting at least the first and second membranes (324, 326, 424, 426) (see at least abstract, figs. 3C-3D and par 0047-0090).
Kubiak discloses a sensing device, as described above, that fails to explicitly teach a sensing device with at least portions of the first and second membranes being in direct physical contact with one another, the second membrane comprising a sidewall and a flexible surface, the sidewall extending from the first membrane at a right angle.
However, Schlottau teaches that it is known to provide a sensing device with at least portions of the first and second membranes (86, 102) being in direct physical contact with one another, the first membrane including a rigid surface 102 (see at least figs. 3-5 and par 0029-0030 & 0039-0041);

    PNG
    media_image3.png
    87
    292
    media_image3.png
    Greyscale

the second membrane 86 comprising a sidewall and a flexible surface, the sidewall extending from the first membrane 102 at a right angle (see at least figs. 3-5 and par 0029-0030 & 0039-0041).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the sensing device of Kubiak with at least portions of the first and second membranes being in direct physical contact with one another, the second membrane comprising a sidewall and a flexible surface, the sidewall extending from the first membrane at a right angle as taught by Schlottau since such a modification would amount to applying a known technique (i.e., the sensor housing arrangement of Schlottau) to a known device (i.e., the sensor housing arrangement of Kubiak) ready for improvement to achieve a predictable result such as measuring and correlating volumetric variations of an encapsulated liquid to mechanical forces exerted by tissue--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Kubiak as modified by Schlottau discloses a sensing device that teaches all the limitations of the claim. However, Kubiak as modified y Schlottau does not expressly disclose that the sensing device having a height that is in a range of 10% to 100% of a width of the sensing device. Instead Schlottau teaches a sensing device having a height that is in an undisclosed range of a width of the sensing device (see at least fig. 3).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the claimed range because the Applicant has not disclosed that the claimed range provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the range as taught by Schlottau and Applicant’s invention to have performed equally well with either the undisclosed range taught by Schlottau or the Applicant’s claimed range of 10% to 100% of a width of the sensing device because the sensing device would perform the same function of providing a suitable sensitivity to the pressure applied by the tissue to the entire sensing device.
Therefore, it would have been prima facie obvious to modify Kubiak as modified by Schlottau to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kubiak as modified by Schlottau.
In regards to claim 2, Kubiak discloses a sensing device the incompressible fluid (350, 450) contacting at least one side of the signal conditioner (342, 442) (see at least figs. 3C-D and par 0074).
In regards to claim 3, Kubiak discloses a sensing device, the incompressible fluid (350, 450) encapsulating the signal conditioner (342, 442) (see at least figs. 3C-D and par 0074). 
In regards to claim 4, Kubiak discloses a sensing device, the first membrane 126 has an aperture 130 therethrough, the aperture 130 being located in 
communication with a second side of the pressure sensor (340, 440), the second side of the pressure sensor (340, 440) being opposite the first side of the pressure sensor (340, 440) (see at least fig. 3C and par 0058).
In regards to claim 5, Kubiak discloses a sensing device, as described above, that fails to explicitly teach a sensing device with the flexible surface being configured to flex towards the first membrane when an external force is applied to an outer surface of the flexible surface. However, Schlottau teaches that it is known to provide a sensing device with the flexible surface being configured to flex towards the first membrane 102 when an external force is applied to an outer surface of the flexible surface (see at least figs. 3-5 and par 0029-0030 & 0039-0041). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the sensing device of Kubiak with the flexible surface being configured to flex towards the first membrane when an external force is applied to an outer surface of the flexible surface as taught by Schlottau since such a modification would amount to applying a known technique (i.e., the sensor housing arrangement of Schlottau) to a known device (i.e., the sensor housing arrangement of Kubiak) ready for improvement to achieve a predictable result such as measuring and correlating volumetric variations of an encapsulated liquid to mechanical forces exerted by tissue--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 6, Kubiak discloses a sensing device, as described above, that fails to explicitly teach a sensing device with the flexible surface being spaced apart from the rigid surface by the sidewall. However, Schlottau teaches that it is known to provide a sensing device with the flexible surface 34 being spaced apart from the rigid surface by the sidewall (see at least figs. 3-5 and par 0029-0030 & 0039-0041). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the sensing device of Kubiak with the flexible surface being spaced apart from the rigid surface by the sidewall as taught by Schlottau as taught by Schlottau since such a modification would amount to applying a known technique (i.e., the sensor housing arrangement of Schlottau) to a known device (i.e., the sensor housing arrangement of Kubiak) ready for improvement to achieve a predictable result such as measuring and correlating volumetric variations of an encapsulated liquid to mechanical forces exerted by tissue--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 7, Kubiak discloses a sensing device, as described above, that fails to explicitly a sensing device with the sidewall being generally rigid. However, Schlottau teaches that it is known to provide a sensing device with the sidewall being rigid (see at least figs. 3 & 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the sensing device of Kubiak with the sidewall being rigid as taught by Schlottau since such a modification would amount to applying a known technique (i.e., the sensor housing arrangement of Schlottau) to a known device (i.e., the sensor housing arrangement of Kubiak) ready for improvement to achieve a predictable result such as measuring and correlating volumetric variations of an encapsulated liquid to mechanical forces exerted by tissue--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 8, Kubiak discloses a sensing device further comprising a system on chip 346 that includes the pressure sensor (340, 440) and signal conditioner (342, 442) (see at least fig. 3C and par 0082).
In regards to claim 9, Kubiak discloses a sensing device configured for use in a partial weight bearing device, an immobilization device 102, or a prosthetic device (see at least par 0013, 0043 & 0091), the sensing device comprising: 
a first surface 326 that is planar and rigid (see at least fig. 3C; par 0056-0057);
a second surface 324 opposite to the first surface 326 (see at least fig. 3C; par 0056-0057), the rigid first surface 326 and flexible second surface 324 defining a chamber (328, 428) at least partially bounded by the rigid first surface 326 and flexible second surface 324 (see at least fig. 3C);
a pressure sensor (340, 440) located in a chamber (328, 428) formed by the first and second surfaces (324, 326), the pressure sensor being configured to detect a pressure change when the second surface moves closer to the first surface; and
an incompressible fluid (350, 450) located in the chamber (328, 428), contacting at least one side of the pressure sensor (340, 440), and the flexible second surface 324 (see at least abstract, figs. 3C-3D and par 0047-0090).
Kubiak discloses a sensing device, as described above, that fails to explicitly teach a sensing device comprising a sidewall connected between the first and second surfaces, the sidewall being flexible and configured to deform when an external force is applied to the second surface, the second surface being configured to move closer to the first surface when an external force is applied to the second surface and the sidewall deforms.
However, Schlottau teaches that it is known to provide a sensing device comprising a sidewall connected between the first and second surfaces (80, 102), the sidewall being flexible and configured to deform when an external force is applied to the second surface 80, the second surface 80 being configured to move closer to the first 


    PNG
    media_image3.png
    87
    292
    media_image3.png
    Greyscale

surface 102 when an external force is applied to the second surface 80 and the sidewall deforms (see at least figs. 3-5 and par 0029-0030 & 0039-0041).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the sensing device of Kubiak comprising a sidewall connected between the first and second surfaces, the sidewall being flexible and configured to deform when an external force is applied to the second surface, the second surface being configured to move closer to the first surface when an external force is applied to the second surface and the sidewall deforms as taught by Schlottau since such a modification would amount to applying a known technique (i.e., the sensor housing arrangement of Schlottau) to a known device (i.e., the sensor housing arrangement of Kubiak) ready for improvement to achieve a predictable result such as measuring and correlating volumetric variations of an encapsulated liquid to mechanical forces exerted by tissue--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 10, Kubiak discloses a sensing device, the pressure sensor (340, 440) being a piezoresistive sensor (see par 0062).
In regards to claim 11, Kubiak discloses a sensing device, as described above, that fails to explicitly teach a sensing device with the flexible region being entirely convex relative to the first surface when in a neutral position. However, Schlottau teach that it is known to provide a sensing device with the flexible region being entirely convex relative to the first surface when in a neutral position (see at least figs. 3-5 and par 0029-0030 & 0039-0041). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the sensing device of Kubiak with the flexible region being entirely convex relative to the first surface when in a neutral position as taught by Schlottau since such a modification would amount to applying a known technique (i.e., the sensor housing arrangement of Schlottau) to a known device (i.e., the sensor housing arrangement of Kubiak) ready for improvement to achieve a predictable result such as measuring and correlating volumetric variations of an encapsulated liquid to mechanical forces exerted by tissue--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 12, Kubiak as modified by Schlottau discloses a sensing device that teaches all the limitations of the claim. However, Kubiak as modified y Schlottau does not expressly disclose that the sensing device having a height that is in a range of 10% to 100% of a width of the sensing device. Instead Schlottau teaches a sensing device having a height that is in an undisclosed range of a width of the sensing device (see at least fig. 3). At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the claimed range because the Applicant has not disclosed that the claimed range provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the range as taught by Schlottau and Applicant’s invention to have performed equally well with either the undisclosed range taught by Schlottau or the Applicant’s claimed range of 10% to 100% of a width of the sensing device because the sensing device would perform the same function of providing a suitable sensitivity to the pressure applied by the tissue to the entire sensing device. Therefore, it would have been prima facie obvious to modify Kubiak as modified by Schlottau to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kubiak as modified by Schlottau.
Claims 13 & 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubiak (US 2012/0010535) in view of Dunham (US ) further in view of Schlottau (US 2013/0085356).
In regards to claim 13, Kubiak discloses a therapeutic device 102 comprising:
a flexible support member 106 having an outer surface and an inner surface; 
a plurality of wells in the support member 106 (see fig. 2); and
a plurality of sensing devices (102a, 102b) located in the plurality of wells (see at least fig. 2) and in electrical communication with one another, at least one of the plurality of sensing devices (102a, 102b) including: 
a first surface 326 that is planar and rigid (see at least par 0081),
a second surface 324, a sidewall, and a flexible region opposite the first surface 326, the flexible second surface 324 having an edge region and a center region, the first surface and second surface defining a chamber (328, 428) at least partially bounded by the first surface 326 and second surface 324,
the sidewall being configured to interact with an inner surface of the associated well to limit lateral expansion of the sidewall when an external force is applied to an outer surface of the flexible region (see at least fig. 2);
a pressure sensor (340, 440) located in the chamber (328, 428) (see at least par 0082), and
an incompressible fluid (350, 450) located in the chamber (328, 428), contacting at least one side of the pressure sensor (340, 440) (see at least abstract, figs. 3C-3D and par 0047-0090).
Kubiak discloses a therapeutic device, as described above, that fails to explicitly teach a therapeutic device comprising a plurality of wells in the outer surface of the support member extending from the outer surface toward the inner surface; and a plurality of sensing devices located in the plurality of wells and in electrical communication with one another.
However, Dunham teaches that it is known to provide a device comprising a plurality of wells 264 in the outer surface of the support member 106 extending from the outer surface 262 toward the inner surface 268; and a plurality of sensing devices 110 located in the plurality of wells 264 and in electrical communication with one another, (see at least figs. 7-8 and par 0082-0083).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the therapeutic device of Kubiak comprising a plurality of wells in the outer surface of the support member extending from the outer surface toward the inner surface; and a plurality of sensing devices located in the plurality of wells and in electrical communication with one another as taught by Dunham since Dunham teaches that mounting the sensing devices in the inner surface, outer surface or enclosing thereof within the support member are obvious alternatives to achieve the same purpose of determining foot pressure (see at least par 0083 of Dunham).
Kubiak as modified by Dunham disclose a therapeutic device, as described above, that fails to explicitly teach a therapeutic device with at least one of the plurality of sensing devices including: a second surface comprising a sidewall and a flexible region opposite to the first surface, the outer surface of the flexible region being at least partially convex relative to the planar first surface when in a neutral position, the flexible region being configured to flex closer to the planar first surface when an external force is applied to an outer surface of the flexible region,, the sidewall extending between the flexible region and the first surface such that the sidewall is positioned closer to the first surface than the flexible region, the first surface and the second surface defining a chamber at least partially bounded by the first surface, the sidewall, and the flexible region.
However, Schlottau teach that it is known to provide a therapeutic device with at least one of the plurality of sensing devices including: first surface 102 that is rigid, a second surface 80 comprising a sidewall and a flexible region opposite to the first surface 102, the outer surface of the flexible region being at least partially convex relative to the planar first surface 102 when in a neutral position, the flexible region being configured to flex closer to the planar first surface 102 when an external force is applied to an outer surface of the flexible region,, the sidewall extending between the flexible region and the first surface 102 such that the sidewall is positioned closer to the first surface 102 than the flexible region, the first surface and the second surface defining a chamber at least partially bounded by the first surface 102, the sidewall, and the flexible region (see at least figs. 3-5 and par 0029-0030 & 0039-0041). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the sensing device of Kubiak with at least one of the plurality of sensing devices including: a second surface comprising a sidewall and a flexible region opposite to the first surface, the outer surface of the flexible region being at least partially convex relative to the planar first surface when in a neutral position, the flexible region being configured to flex closer to the planar first surface when an external force is applied to an outer surface of the flexible region, the sidewall extending between the flexible region and the first surface such that the sidewall is positioned closer to the first surface than the flexible region, the first surface and the second surface defining a chamber at least partially bounded by the first surface, the sidewall, and the flexible region as taught by Schlottau since such a modification would amount to applying a known technique (i.e., the sensor housing arrangement of Schlottau) to a known device (i.e., the sensor housing arrangement of Kubiak) ready for improvement to achieve a predictable result such as measuring and correlating volumetric variations of an encapsulated liquid to mechanical forces exerted by tissue--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Kubiak as modified by Dunham and Schlottau discloses a sensing device that teaches all the limitations of the claim. However, Kubiak as modified by Schlottau does not expressly disclose that the sensing device having a height that is in a range of 5% to 90% of a width of the sensing device. Instead Schlottau teaches a sensing device having a height that is in an undisclosed range of a width of the sensing device (see at least fig. 3).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the claimed range because the Applicant has not disclosed that the claimed range provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the range as taught by Schlottau and Applicant’s invention to have performed equally well with either the undisclosed range taught by Schlottau or the Applicant’s claimed range of 5% to 90% of a width of the sensing device because the sensing device would perform the same function of providing a suitable sensitivity to the pressure applied by the tissue to the entire sensing device.
Therefore, it would have been prima facie obvious to modify Kubiak as modified by Dunham and Schlottau to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kubiak as modified by Dunham and Schlottau.
In regards to claim 16, Kubiak as modified by Dunham and Schlottau discloses a sensing device that teaches all the limitations of the claim. However, Kubiak as modified by Schlottau does not expressly disclose that the sensing device having a height that is in a range of 10% to 100% of a width of the sensing device. Instead Schlottau teaches a sensing device having a height that is in an undisclosed range of a width of the sensing device (see at least fig. 3).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the claimed range because the Applicant has not disclosed that the claimed range provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the range as taught by Schlottau and Applicant’s invention to have performed equally well with either the undisclosed range taught by Schlottau or the Applicant’s claimed range of 10% to 100% of a width of the sensing device because the sensing device would perform the same function of providing a suitable sensitivity to the pressure applied by the tissue to the entire sensing device.
Therefore, it would have been prima facie obvious to modify Kubiak as modified by Dunham and Schlottau to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kubiak as modified by Dunham and Schlottau.
In regards to claim 17, Kubiak discloses a therapeutic device 102 further comprising an electrical connector 144 in electrical communication with the plurality of sensing devices (102a, 102b) (see at least figs. 2 & 3A and par 0061).
In regards to claim 18, Kubiak discloses a therapeutic device 102, the at least one of the plurality of sensing devices (102a, 102b) further including a signal conditioner (342, 442) located in the chamber (328, 428) and in electrical communication with the pressure sensor (340, 440) (see at least fig. 3C and par 0068).
In regards to claim 19, Kubiak as modified by Dunham discloses a therapeutic device 102, as described above, that fails to explicitly teach a device with a flexible region being convex relative to the first surface. However, Schlottau teach that it is known to provide a device with a flexible region being convex relative to the first surface 102 (see at least figs. 3-5 and par 0029-0030 & 0039-0041). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the sensing device of Kubiak with a flexible region being convex relative to the first surface as taught by Schlottau since such a modification would amount to applying a known technique (i.e., the sensor housing arrangement of Schlottau) to a known device (i.e., the sensor housing arrangement of Kubiak) ready for improvement to achieve a predictable result such as measuring and correlating volumetric variations of an encapsulated liquid to mechanical forces exerted by tissue--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 20, Kubiak discloses a therapeutic device, the first surface 326 and second surface 324 being connected to one another about a periphery of the first surface 326 and second surface 324 (see at least fig. 3). 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubiak (‘535) in view of Dunham (‘126), Schlottau (‘356) further in view of Goldston et al. (US 5,303,485) (“Goldston” hereinafter).
In regards to claim 14, Kubiak as modified by Dunham and Schlottau disclose a therapeutic device 102, as described above, that fails to explicitly teach a therapeutic device with at least one of the plurality of sensing devices protruding beyond the outer surface of the flexible support member. However, Goldston teaches that it is known to provide device with at least one of the plurality of sensing devices 18 protruding beyond the outer surface 7 of the flexible support member 5 (see at least figs. 3-5 and col. 5, lines 48-66; col. 6, lines 10-66). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the therapeutic device of Kubiak as modified by Dunham and Schlottau with at least one of the plurality of sensing devices protruding beyond the outer surface of the flexible support member as taught by Goldston since such a modification would amount to applying a known technique (i.e. as taught by Goldston) to a known device (i.e. as taught by Kubiak) ready for improvement to achieve a predictable result such as controlling the critical vertical position of the pressure sensor within the sole relative to the lower surface so as to properly measure the force with which the wearer’s foot strikes the ground (see at least col. 6, lines 43-58 of Goldston)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Response to Arguments
Applicant's arguments filed May 19, 2022 have been fully considered but they are not persuasive. Applicant’s arguments repeat arguments previously addressed in the Office action dated December 24, 2021, which is herein incorporated by reference. Applicant further argues that the prior art reference discloses the sensing device has a height that is in a range of 10% to 100% of a width of the sensing device. The Office respectfully traverses. For example, because because the Applicant has not disclosed that the claimed range provides an advantage, is used for a particular purpose, or solves a stated problem, the Office submits that since Schlottau teaches a sensing device having a height that is in an undisclosed range of a width of the sensing device (see at least fig. 3), it would have been prima facie obvious to modify at least Kubiak as modified by Schlottau to obtain the invention as claimed because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kubiak as modified by Schlottau.
In view of the foregoing, the rejections over at least Kubiak and Schlottau are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RENE T TOWA/Primary Examiner, Art Unit 3791